                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 JOSEPH FRANCIS REYES,                              )
                                                    )
                                Plaintiff,          )
                                                    )
                      v.                            )      No. 4:19-00541-CV-RK
                                                    )
                                                    )
 COMMISSIONER,         SOCIAL                       )
 SECURITY ADMINISTRATION;                           )
                                                    )
                                                    )
                                Defendant.
                                             ORDER
       Before the Court is Plaintiff’s appeal brought under 42 U.S.C. § 405(g) seeking review of
Defendant Commissioner of Social Security Administration’s (“SSA”) denial of disability benefits
as rendered in a decision by an Administrative Law Judge (“ALJ”). For the reasons below, the
decision of the ALJ is AFFIRMED.
                                       Standard of Review
       The Court’s review of the ALJ’s decision to deny disability benefits is limited to
determining if the decision “complies with the relevant legal requirements and is supported by
substantial evidence in the record as a whole.”         Halverson v. Astrue, 600 F.3d 922, 929
(8th Cir. 2010) (quoting Ford v. Astrue, 518 F.3d 979, 981 (8th Cir. 2008)). “Substantial evidence
is less than a preponderance of the evidence, but is ‘such relevant evidence as a reasonable mind
would find adequate to support the [ALJ’s] conclusion.’” Grable v. Colvin, 770 F.3d 1196, 1201
(8th Cir. 2014) (quoting Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001)). In determining
whether existing evidence is substantial, the Court takes into account “evidence that detracts from
the [ALJ’s] decision as well as evidence that supports it.” Cline v. Colvin, 771 F.3d 1098, 1102
(8th Cir. 2014) (citation omitted). “If the ALJ’s decision is supported by substantial evidence, [the
Court] may not reverse even if substantial evidence would support the opposite outcome or [the
Court] would have decided differently.” Smith v. Colvin, 756 F.3d 621, 625 (8th Cir. 2014) (citing
Davis 239 F.3d at 966.) The Court does not “re-weigh the evidence presented to the ALJ.”
Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005) (citing Baldwin v. Barnhart, 349 F.3d



           Case 4:19-cv-00541-RK Document 9 Filed 06/02/20 Page 1 of 6
549, 555 (8th Cir. 2003)). The Court must “defer heavily to the findings and conclusions of the
[ALJ].” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010) (citation omitted).
                                            Discussion
       By way of overview, the ALJ determined that Plaintiff suffers from the following severe
impairments: Crohn’s Disease; degenerative disc disease; degenerative joint disease, right
shoulder; migraine; and irritable bowel syndrome. The ALJ also determined that Plaintiff has the
following non-severe impairments: hyperlipidemia, essential hypertension, obesity, obstructive
sleep apnea, tinnitus, carpal tunnel syndrome, gastroesophageal reflux disease, depression, and
anxiety. However, the ALJ found that none of Plaintiff’s impairments, whether considered alone
or in combination, meet or medically equal the criteria of one of the listed impairments in 20 CFR
Pt. 404, Subpt. P, App. 1 (“Listing”). Additionally, the ALJ found that despite his limitations,
Plaintiff retained the residual functional capacity (“RFC”) to perform light work as defined in 20
C.F.R. 404.1567(b) except he can lift/carry 20 pounds occasionally and 10 pounds frequently; sit
6 hours of an 8 hour workday; stand/walk 6 hours of an 8 hour workday; never climb ladders,
ropes, and scaffolds; occasionally climb ramps and stairs, stoop, kneel, crouch, and crawl;
frequently reach overhead with the dominant upper extremity; must avoid concentrated exposure
to extreme cold, heat, fumes, odors, gases, and poor ventilation; and can tolerate moderate noise.
The ALJ found that Plaintiff is able to perform past relevant work as a recruiter as it is generally
performed (DOT 166.267-010), which is sedentary work. The ALJ found this work does not
require the performance of work-related activities precluded by the claimant’s RFC.
       On appeal, the Plaintiff argues the ALJ erred by failing to consider the combination of
Plaintiff’s physical and mental impairments, failing to properly consider the combined effect of all
impairments in assessing Plaintiff’s RFC, and by finding at Step 4 that Plaintiff was capable of
performing work as a civilian employment interviewer when Plaintiff was a military recruiter.
These arguments are without merit, and the Court will address each in turn.
I.     The ALJ Properly Considered the Combination of Plaintiff’s Physical and Mental
       Limitations
       At the second step of the sequential evaluation, the ALJ must determine whether the
claimant has a “severe” impairment that lasted, or is expected to last, for at least twelve months.
See 20 C.F.R. § 404.1509 (describing durational requirements); 404.1520(a)(4)(ii) (describing step
two). An impairment is severe if it imposes more than a minimal limitation on the claimant’s

                                                 2

           Case 4:19-cv-00541-RK Document 9 Filed 06/02/20 Page 2 of 6
ability to function. 20 C.F.R. §§ 404.1521(a), 416.921(a); SSR 96-3p. If the claimant has a severe
impairment, the ALJ proceeds to step three of the sequential evaluation.             20 C.F.R. §§
404.1520(a)(4), 416.920(a)(4). If not, then the ALJ must find claimant not disabled. Id. “Severity
is not an onerous requirement for the claimant to meet, but it is also not a toothless standard, and
[courts] have upheld on numerous occasions the Commissioner’s finding that a claimant failed to
make this showing.” Kirby v. Astrue, 500 F.3d 705, 708 (8th Cir. 2007).
       Here, Plaintiff argues the ALJ erred by failing to list his mental impairments, namely
depression and anxiety, as severe. Plaintiff points to the notes of Dr. Cole which diagnosed
Plaintiff with major depressive disorder and anxiety disorder. (Tr. 978-996.) While this Court has
held that a diagnosis of major depressive disorder should usually be classified as a severe
impairment, Bass v. Comm’r of SSA, No. 6:18-03356-CV-RK, 2020 WL 703986, *3 (W.D. Mo.
Feb. 12, 2020), this case is distinguishable on several grounds. First, the diagnoses of major
depressive disorder in this case occurred before the alleged onset date. A review of the record
reveals no diagnosis of major depression after the alleged onset date of September 27, 2016. In
fact, notes from Dr. Cole on May 31, 2018, show no diagnosis of major depressive disorder.
(Tr. 994-95.) Second, Plaintiff’s mental condition continued to improve after treatment and
medication even before the alleged onset date. (Tr. 311, 498-99). Third, Plaintiff’s mental
impairments seemed to revolve around situational stressors such as being medically discharged
from the Navy. (See e.g., Tr. 978). When mental impairments are caused by situational stressors,
an ALJ can find them not severe. See Gates v. Astrue, 627 F.3d 1080, 1082 (8th Cir. 2010); Tindell
v. Barnhart, 444 F.3d 1002, 1006-07 (8th Cir. 2006). Fourth, Plaintiff testified his mental state
had improved, he received help from a support group, and he no longer took medication to address
his mental symptoms. (Tr. 47-48, 53-55); see Milam v. Colvin, 794 F.3d 978, 985 (8th Cir. 2015)
(the ALJ may properly weigh conservative treatment as a factor tending to disprove claimant’s
claims.).
       Finally, as long as the ALJ finds at least one severe impairment, she must proceed with the
sequential evaluation and consider all impairments when determining the RFC. 20 C.F.R. §
404.1545(a)(2). Even if Plaintiff’s mental conditions were severe, automatic reversal is not
required. Rouse v. Berryhill, No. 4:17 CV 2511 DDN, 2019 WL 13529384, at *5 (E.D. Mo. 2019)
(“[m]ore recent cases . . . have tended to hold the ALJ’s failure to list all the severe impairments
at Step Two is harmless”). Here, unlike in Bass, the ALJ adequately discussed Plaintiff’s

                                                 3

            Case 4:19-cv-00541-RK Document 9 Filed 06/02/20 Page 3 of 6
conditions throughout the sequential evaluation, including Plaintiff’s depression and anxiety, and
gave sufficient reasons for her decision. Therefore, the ALJ did not err in considering the
combination of Plaintiff’s physical and mental impairments or in finding his mental impairments
to be not severe.
II.    The ALJ Properly Considered the Combined Effect of All Impairments in Assessing
       Plaintiff’s RFC
       A claimant’s RFC is the most he can do despite the combined effects of his limitations.
20 C.F.R. § 404.1545. It is the claimant’s burden to prove his RFC, and the ALJ must determine
the RFC based on all relevant evidence in the record. Buford v. Colvin, 824 F.3d 793, 796 (8th
Cir. 2016); Andrews v. Colvin, 791 F.3d 923, 928 (8th Cir. 2015). An RFC is an “administrative
assessment”—not a medical assessment—and therefore “it is the responsibility of the ALJ, not a
physician, to determine a claimant’s RFC.” Boyd v. Colvin, 831 F.3d 1015, 1020 (8th Cir. 2016).
Thus, “there is no requirement that an RFC finding be supported by a specific medical opinion.”
Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016).
       Plaintiff specifically argues the ALJ erred in assessing Plaintiff’s fecal urgency as a
consequence of his Crohn’s disease and failing to acknowledge the severe impact Plaintiff’s mental
impairments had on his ability to function in the workplace. Regarding Plaintiff’s Crohn’s disease,
and the complications resulting from it, the ALJ found Plaintiff’s condition generally stable and
well-controlled. (Tr. 16.) Notably, in reaching this conclusion, the ALJ considered Plaintiff’s
symptoms including diarrhea, rectal bleeding, and numerous daily bowel movements. (Id.)
However, the ALJ noted that Plaintiff’s Crohn’s disease was assessed as stable or in remission.
(Tr. 16, 411, 955.) This finding is consistent with the record, which noted that Plaintiff presented
with no signs of active Crohn’s symptoms. (Tr. 16, 405, 408, 417, 419, 1024, 1047.)
       Regarding Plaintiff’s Crohn’s disease and mental impairments, Plaintiff’s daily activities,
noted by the ALJ, also undermine his claims of disabling impairment. For instance, Plaintiff
performed daily activities such as taking care of children, doing chores around the house, grocery
shopping, and attending doctor appointments. He also was enrolled in college classes, in which
he worked online up to ten hours a day, every day. (Tr. 15, 18, 39, 49-50, 242-47, 251.) While
these activities alone do not prove Plaintiff is able to work, this evidence is consistent with the
Plaintiff’s capacity to perform work-related tasks. See Julin v. Colvin, 826 F.3d 1082, 1087 (8th
Cir. 2016) (Plaintiff’s ability to prepare two-course meals, read, play internet games, leave her

                                                 4

           Case 4:19-cv-00541-RK Document 9 Filed 06/02/20 Page 4 of 6
 apartment several times a week, visit family and friends a few times each year, and have dinner at
 a friend’s house once or twice a month showed that she was capable of completing simple tasks,
 leaving her home, and interacting with others on at least a superficial level); Ponder v. Colvin, 770
 F.3d 1190, 1195-96 (8th Cir. 2014) (claimant’s admission that she could perform light housework,
 prepare meals, do laundry, and shop “undermine[d] her assertion of total disability”); 20 C.F.R. §
 404.1529(c)(3)(i) (the ALJ must consider claimant’s “daily activities” when evaluating
 symptoms). Thus, the ALJ’s decision was supported by substantial evidence, and the ALJ did not
 err in determining Plaintiff’s RFC.
III.     The ALJ did not Err at Step 4 by Finding Plaintiff was Capable of Performing Past
         Relevant Work
        At Step 4 of the sequential analysis used in Social Security disability determinations, the
 ALJ is required to review the claimant’s RFC. Thereafter, it is the duty of the ALJ to fully
 investigate and make explicit findings as to the physical and mental demands of a claimant’s past
 relevant work. See Kirby v. Sullivan, 923 F.2d 1323, 1327 (8th Cir. 1991). The ALJ is then to
 compare those demands with what the claimant is capable of doing before determining whether or
 not claimant is able to perform his past relevant work. Groeper v. Sullivan, 932 F.2d 1234, 1238
 (8th Cir. 1991); Nimick v. Secretary of Health & Human Servs., 887 F.2d 864, 866 (8th Cir. 1989).
        Here, Plaintiff argues the vocational expert mis-classified Plaintiff’s past relevant work as
 a civilian employment interviewer, when in fact his prior work had been as a recruiter, military
 service. While the former job is classified as sedentary work, the latter job requires light exertion.
 Plaintiff then argues he performed his past relevant work at a medium exertional level. Plaintiff’s
 arguments are without merit.
        The ALJ found the Plaintiff had an RFC to perform light work. Thus, whether the past
 relevant work was classified as light or sedentary is irrelevant. 20 C.F.R. § 404.1567(b) (“If
 someone can do light work, we determine that he or she can also do sedentary work unless there
 are additional limiting factors such as loss of fine dexterity or inability to sit for long periods of
 time.”). Additionally, regardless of the specific level that Plaintiff performed his past work, the
 ALJ found that Plaintiff could do the job as generally performed, rather than the level of Plaintiff’s
 past performance. Moreover, the vocational expert identified three other light exertional jobs that
 a person with Plaintiff’s RFC could perform: hand packer, production assembler, and sub-
 assembler. (Tr. 65-66.) Therefore, the ALJ did not err in determining Plaintiff could perform past

                                                   5

            Case 4:19-cv-00541-RK Document 9 Filed 06/02/20 Page 5 of 6
relevant work, and even if there was error, the ALJ had a proper basis to conclude jobs existed
which Plaintiff could perform. See Lubinski v. Sullivan, 952 F.2d 214, 216 (8th Cir. 1991) (An
error by the ALJ will be held harmless if the evidence is strong enough to support the outcome
despite the lapse).
                                          Conclusion
       Having carefully reviewed the record before the Court and the parties’ submissions on
appeal, the Court concludes that substantial evidence on the record as a whole supports the ALJ’s
decision for the reasons above and set forth in the Commissioner’s brief. Therefore, the decision
of the ALJ is AFFIRMED.
       IT IS SO ORDERED.


                                                    s/ Roseann A. Ketchmark
                                                    ROSEANN A. KETCHMARK, JUDGE
                                                    UNITED STATES DISTRICT COURT

DATED: June 2, 2020




                                               6

           Case 4:19-cv-00541-RK Document 9 Filed 06/02/20 Page 6 of 6
